The Attorney                      General of Texas
                                               October        8, 1980
MARK WHITE
Attorney General
                   Honorable Henry Wade                                 Opinion No. HW-249
                   District Attorney
                   Dallas Government    Center                          Re:   Authority of a justice of the
                   Dallas, Texas    75202                               peace to charge a fee for filing a
                                                                        peace bond complaint

                   Dear Mr. Wade:

                          You have requested our opinion regarding the authority of a justice of
                   the peace to charge a fee for filing a peace bond complaint.     Chapter 7 of
                   the Code of Criminal Procedure describes the procedure for the issuance of
                   a peace bond. Article 7.10 provides that, if the defendant is discharged, the
                   magistrate:

                                may, in his discretion, tax the cost of the proceeding
                                against the party making the complaint.

                   Likewise,   under article    7.14, if the accused       is required   to give bond:

                                the costs of the proceedings            shall be adjudged     against
                                him.

                          Although article 3935, V.T.C.S., authorizes a fee of $7.00 for the filing
                   of a complaint     and other instruments     in a justice court, this statute  is
                   limited to civil cases. We are aware of no other statute which would permit
                   a fee to be charged in connection       with the filing of a peace bond. It is
                   therefore   our opinion that a justice of the peace is not authorized to charge
                   a fee for filing a peace bond complaint.

                                                              SUMMARY

                                    A justice of the peace is not authorized                to charge
                                a fee for filing a peace bond complaint.




                                                                         MARK        WHITE
                                                                         Attorney   General of Texas




                                                         p.    785
Honorable    Henry Wade - Page Two       (%249)




JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney   General

Prepared    by Rick Gilpin
Assistant   Attorney General

APPROVED:
OPINION COMMlTTEE

Susan Garrison, Acting Chairman
Walter Davis
Rick Gilpin
Bruce Ycungblood




                                     p. 786